Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
              A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/21 has been entered.  Claims 1-2, 4-5, and 8-17 remain pending in the application. 

Examiner’s reasons for allowance
Claims 1-2, 4-5, and 8-17 are allowed over prior art of record.
	The following is an examiner's statement of reasons for allowance: 
In Claim 1, the closest prior art of record CN 10672440  teaches “a  shelf lamp, comprising: a lamp holder, a circuit board , a light source and a first optical element ; the lamp holder  is provided with a mounting seat  opposite to an outer panel  of a laminate ; the circuit board is arranged on one side of the mounting seat facing the outer panel , and is located vertically below a plane where an upper edge of the outer panel  is located; the light source is arranged on the circuit board  and its light exit direction faces toward a shelf back plate , and a plane formed by the main optical axis  of the light source extending along a lengthwise direction of the outer panel  is an interface , and at least part of the light from the light source above the interface  is projected above the laminate  as an upper illumination light   which illuminates the upper side of the laminate, and at least part of the light from the light source located below the interface   is projected below the laminate  as a lower illumination light which illuminates the lower side of the 
 	Claims 2, 4-5, and 8-17 are allowable because of their dependency status from claim 1.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Fatima N Farokhrooz/
Examiner, Art Unit 2875